Order entered October 29, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00338-CV

                    IN THE INTEREST OF S.B., A CHILD

               On Appeal from the 468th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 468-51319-2019

                                    ORDER

      Before the Court is appellee’s October 28, 2020 second motion for an

extension of time to file her brief on the merits. We GRANT the motion and

extend the time to November 20, 2020. We caution appellee that further extension

requests will be disfavored.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE